Citation Nr: 0119846	
Decision Date: 08/01/01    Archive Date: 08/10/01

DOCKET NO.  00-10 135	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to service connection for the residuals of a 
left ankle injury.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel

INTRODUCTION

The veteran served on active duty from August 1960 to 
July 1963.

This matter came to the Board of Veterans' Appeals 
(Board) on appeal from a May 1999 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) 
in Pittsburgh, Pennsylvania.

In June 2001, the veteran had a hearing before the 
undersigned member of the Board.


REMAND

In August 1997, the Board denied the veteran's claim of 
entitlement to service connection for the residuals of a 
left ankle injury.  The veteran's wife, who knew the 
veteran in service, reported that she had been aware of 
his injury in service and that she had seen him wearing a 
cast extending from his knee to his foot.  The Board 
noted, however, that there was no medical evidence of 
"current left ankle disability" and that even if there 
had been, there was no medical evidence of a nexus 
between the claimed left ankle disability and service.  
In this regard, the Board noted that the veteran's 
service medical records were negative for any type of 
ankle injury.  Therefore, the Board concluded that the 
veteran's claim was not well grounded.  The veteran did 
not appeal that decision to the United States Court of 
Veterans Appeals (now the United States Court of Appeals 
for Veterans Claims, hereinafter Court); and, 
accordingly, that decision became final.  38 U.S.C.A. 
§ 7104, 7261 (West 1991 and Supp. 2000); 38 C.F.R. 
§ 20.1100 (2001).

In December 1998, the veteran attempted to reopen his 
claim of entitlement to service connection for the 
residuals of a left ankle injury.  In that regard, he 
submitted a statement from a former fellow serviceman who 
had reportedly witnessed the veteran's left ankle injury 
in service.  

In its May 1999 decision, the RO noted that despite the 
additional statement from the former fellow serviceman, 
the veteran's service medical records remained negative 
for any evidence of such an injury.  Accordingly, the RO 
confirmed and continued the decision that the veteran's 
claim was not well grounded.  The RO submitted a timely 
Notice of Disagreement with that decision, and this 
appeal ensued.  38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. 
§ 20.200, 20.302 (2001).

During his hearing in June 2001, the veteran testified 
that in addition to his left ankle injury in service, he 
had been treated for various other disorders.  His 
representative noted, however, that while the reports of 
the veteran's service entrance and separation 
examinations had been associated with the claims folder, 
no treatment records from service had been obtained.  
Accordingly, he requested that the Board make another 
search for the veteran's service medical records.

During the pendency of this appeal, there was a 
significant change in the law.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  That law redefined the obligations of VA with 
respect to the duty to assist and included an enhanced 
duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA 
benefits.  That law also eliminated the concept of a 
well-grounded claim and superseded the decision of the 
United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub 
nom. Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 
2000) (per curiam order), which had held that VA cannot 
assist in the development of a claim that is not well 
grounded.  That change in the law is applicable to all 
claims filed on or after the date of enactment of the 
VCAA, or filed before the date of enactment and not yet 
final as of that date.  VCAA of 2000, Pub. L. No. 106-
475, § 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  
See also Karnas v. Derwinski, 1 Vet. App. 308 (1991).

The RO has not yet had the opportunity to consider 
whether any additional notification or development action 
is required under the VCAA.  It would be premature for 
the Board to do so, as it could be potentially 
prejudicial to the veteran's claim.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); Op. VA Off. Gen. Counsel, 
Precedent 16-92 (July 24, 1992) (published in VA Summary 
of Precedent Opinions of the General Counsel, 57 Fed. 
Reg. 49743, 49747 (1992)).  Accordingly, the case is 
REMANDED for the following actions:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
VCAA of 2000, Pub. L. No. 106-475 is 
completed.  In particular, the RO 
should ensure that the new 
notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are 
fully complied with and satisfied.  In 
so doing, the RO must notify the 
veteran of all past and present 
attempts to obtain copies of his 
service medical records.

2.  When the requested actions have 
been completed, the RO should 
undertake any other indicated 
development and then readjudicate the 
issue of entitlement to service 
connection for the residuals of a 
left ankle injury.  If the benefits 
sought on appeal are not granted to 
the veteran's satisfaction, he and 
his representative must be furnished 
a Supplemental Statement of the Case 
and afforded an opportunity to 
respond.  Thereafter, if otherwise in 
order, the case should be returned to 
the Board for further appellate 
action. 

By this remand, the Board intimates no opinion as to the 
final disposition of the issue.  It must be emphasized, 
however, that the veteran has the right to submit any 
additional evidence and/or argument on the matter the 
Board has remanded to the RO.  Kutscherousky v. West, 
12 Vet. App. 369, 372-373 (1999).



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable 
to the United States Court of Appeals for Veterans 
Claims.  This remand is in the nature of a preliminary 
order and does not constitute a decision of the Board on 
the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2001).



